Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Joshua Carfield, (Reg. No. 58,416), on 9/9/21.
The application has been amended as follow:
In the claims:
Claim(s) 21-30 are added as following:
1-12. (Cancelled).
15.	(Currently Amended) The system of claim 13, wherein the plurality of operations further include includes causing the first job and the second job to be performed in parallel when the first job and the second job each have assigned priorities that are equal.
18.-20. (Cancelled).
21.	     (New) A method for instructing a data storage system to perform data storage operations outside of a scheduled time window, the method comprising: 
receiving information identifying usage of resources within a data storage system outside of a scheduled time window, the scheduled time window defining a time period in which one or more storage operations are to be completed,

a job is associated with a storage operation, and
the relative priority identifies an order in which a job is to be performed;
assigning a first threshold to a first job of the two or more jobs based on a relative priority of the first job and the information identifying usage of resources;
assigning a second threshold to a second job of the two or more jobs based on a relative priority of the second job and the information identifying usage of resources;
determining whether the first threshold is satisfied or the second threshold is satisfied based on the usage of resources within the data storage system outside of the scheduled time window; and
based on a determination that the first threshold is satisfied and the second threshold is not satisfied outside of the scheduled time window:
causing the performance of the first job of the two or more jobs outside of the scheduled time window;
monitoring the usage of resources during performance of the first job; and
in response to a determination that the performance of the first job results in the monitored usage of resources to not satisfy the first threshold, stopping performance of the first job; and
based on a determination that the second threshold is satisfied and the first threshold is not satisfied:
causing the performance of the second job of the two or more jobs outside of the scheduled time window;

in response to a determination that the performance of the second job results in the monitored usage of resources to not satisfy the second threshold, stopping performance of the second job, wherein:
the performance of the first job may cause the second threshold to be satisfied, and the performance of the second job may cause the first threshold to be satisfied.
22.  	(New) The method of claim 21, wherein the first threshold or the second threshold are dynamically determined based at least in part on characteristics of their corresponding jobs within the queue of jobs.
23.	      (New) The method of claim 21, wherein the method further comprises causing the first job and the second job to be performed in parallel when the first job and the second job each have assigned priorities that are equal.
24.	(New) The method of claim 21, wherein the first threshold is dynamically determined based at least in part on the assigned relative of the first job.
25.	(New) The method of claim 21, wherein the first threshold is dynamically determined based at least in part on historical information related to a previous performance of the resources within the data storage system.
26.	     (New) A non-transitory, computer-readable media having computer-executable instructions stored thereon that, when executed by one or more processors, cause a system to perform a plurality of operations comprising:

assigning a relative priority to two or more jobs within a queue of jobs to be transferred to storage media based on a storage policy, wherein: 
a job is associated with a storage operation, and
the relative priority identifies an order in which a job is to be performed;
assigning a first threshold to a first job of the two or more jobs based on a relative priority of the first job and the information identifying usage of resources;
assigning a second threshold to a second job of the two or more jobs based on a relative priority of the second job and the information identifying usage of resources;
determining whether the first threshold is satisfied or the second threshold is satisfied based on the usage of resources within the data storage system outside of the scheduled time window; and
based on a determination that the first threshold is satisfied and the second threshold is not satisfied outside of the scheduled time window:
causing the performance of the first job of the two or more jobs outside of the scheduled time window;
monitoring the usage of resources during performance of the first job; and
in response to a determination that the performance of the first job results in the monitored usage of resources to not satisfy the first threshold, stopping performance of the first job; and

causing the performance of the second job of the two or more jobs outside of the scheduled time window;
monitoring the usage of resources during performance of the second job; and
in response to a determination that the performance of the second job results in the monitored usage of resources to not satisfy the second threshold, stopping performance of the second job, wherein:
the performance of the first job may cause the second threshold to be satisfied, and the performance of the second job may cause the first threshold to be satisfied.
27.	     (New) The non-transitory, computer-readable media of claim 26, wherein the first threshold or the second threshold are dynamically determined based at least in part on characteristics of their corresponding jobs within the queue of jobs.
28.	    (New) The non-transitory, computer-readable media of claim 26, wherein the plurality of operations includes causing the first job and the second job to be performed in parallel when the first job and the second job each have assigned priorities that are equal.
29.	     (New) The non-transitory, computer-readable media of claim 26, wherein the first threshold is dynamically determined based at least in part on the assigned relative of the first job.
.

REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions.
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
Claim(s) 13-17, 21-30 is/are allowed.
Claim(s) 1-12 & 18-20 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 8/25/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 13, 21 & 26.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “receiving information identifying usage of resources within a data storage system outside of a scheduled time window, defining a time period in which one or more storage operations are to be completed, assigning a relative priority to two or more jobs within a queue of jobs to be transferred to storage media based on a storage policy, wherein: a job is associated with a storage operation, and the relative priority identifies an order in which a job is to be performed; assigning a first threshold to a first job based on a relative priority of the first job and the information identifying usage of resources; assigning a second threshold to a second job based on a relative priority of the second job and the information identifying usage of resources; determining whether the first threshold is satisfied or the second threshold is satisfied based on the usage of resources within the data storage system outside of the scheduled time window; and based on a determination that the first threshold is satisfied outside of the scheduled time window: causing the performance of the first job of the two or more jobs outside of the scheduled time window; monitoring the usage of resources during performance of the first job; and in response to a determination that the performance of the first job results in the monitored usage of resources to not satisfy the first threshold, stopping performance of the first job; and based on a determination that the second threshold is satisfied: causing the performance of the second job of the two or more jobs outside of the scheduled time window; monitoring the usage of resources during performance of the second job; and in response to a determination that the performance of the second job results in the monitored usage of resources to not satisfy the second threshold, stopping performance of the second job, wherein: the performance of the first job may cause the second threshold to be satisfied, and the performance of the second job may cause the first threshold to be satisfied” as set forth in independent claim(s) 13, 21 & 26 and in light of applicant’s argument(s) filed 8/25/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449